COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00762-CR
Style:                    Khutsana Davis
                          v The State of Texas
Date motion filed*:       August 17, 2014
Type of motion:           Motion to extend time for filing appellate brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                   May 27, 2014
       Number of extensions granted:           1          Current Due date: July 23, 2014
       Date Requested:                      September 18, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: September 18, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion is granted. The appellant’s brief is ordered filed no later than
         September 18, 2014. No further extensions will be granted.



Judge's signature: /s/ Sherry Radack
                                                for the Court
Panel consists of ____________________________________________

Date: August 21, 2014

November 7, 2008 Revision